Exhibit 10(f)

October 28, 2009

Experian Information Solutions, Inc.

475 Anton Blvd.

Costa Mesa, California 92626-7036

Attention: Don Robert

Dear Mr. Robert:

The purpose of this letter (this “letter agreement”) is to set forth certain
non-binding understandings and certain binding agreements between The First
American Corporation (“First American”) and Experian Information Solutions, Inc.
(“Experian”) with regard to the (i) acquisition (through distribution or
otherwise) of certain businesses of First American Real Estate Solutions LLC and
First American Real Estate Solutions II LLC (collectively, “FARES”) by First
American Real Estate Information Services Inc. (“FAREISI”) or an affiliate
thereof (the “Acquiror”) and (ii) amendment and restatement of certain
agreements relating to FARES.

NON-BINDING PROVISIONS

The following numbered paragraphs of this letter agreement (collectively, the
“Non-Binding Provisions”) reflect our current mutual understanding of the
matters described herein, but each party acknowledges that the Non-Binding
Provisions are not intended to create or constitute any legally binding
obligation between Experian and First American, and neither First American nor
Experian shall have any liability to the other with respect to the Non-Binding
Provisions until fully-integrated amended and restated definitive agreements and
other related documents (collectively, the “Definitive Agreements”) are
prepared, authorized, executed and delivered by and between the relevant
parties. If the Definitive Agreements are not prepared, authorized, executed and
delivered for any reason, neither First American nor Experian shall have any
liability to the other based upon, arising from or relating to the Non-Binding
Provisions. Each party acknowledges that it will not take action or refrain from
taking action in reliance on any of the Non-Binding Provisions or the
negotiation thereof, and that any such reliance would be at its own risk. No
subsequent oral agreement or consent of the parties (including partial
performance) related to the Non-Binding Provisions shall be deemed to impose any
such obligation or liability.

1. Data Trace/Data Tree Transaction. The Data Tree and Data Trace businesses
will be distributed by FARES to FAREISI, will be purchased by the Acquiror or
will otherwise be transferred to the Acquiror upon the occurrence of the closing
under the Definitive Agreements. For its indirect interest in the Data Tree and
Data Trace businesses Experian will receive at the time of the transfer of such
businesses an amount in cash equal to $48,010,000.



--------------------------------------------------------------------------------

Experian Information Solutions, Inc.

October 28, 2009

Page 2

2. Put and Call Rights. The contribution and joint venture agreement among First
American, FAREISI and Experian (the “Contribution Agreement”) shall be amended
and restated, among other things, to:

(a) provide that the right of Experian to require First American to purchase its
membership interests in FARES (the “Put Right”), and the right of First American
to require Experian to sell its membership interest in FARES to First American
(the “Call Right;” together with the Put Right, the “Put and Call Rights”),
cannot be exercised prior to April 1, 2010;

(b) provide a fixed exercise price of $313,847,000 (this price assumes (i) the
consummation of the transaction contemplated by paragraph 1 above and (ii) that
Experian has caused a distribution from FARES of its indirect interest in First
Advantage Corporation), payable in cash, if either the Put Right or the Call
Right is exercised at any time on or after April 1, 2010 and on or prior to
December 31, 2010;

(c) provide for a formula exercise price, if either the Put Right or the Call
Right is exercised after December 31, 2010, based upon Experian’s then
percentage interest in FARES, equal to the average annualized adjusted earnings
of FARES for the eight fiscal quarters immediately preceding (and ending on)
June 30 of the calendar year preceding the calendar year during which the Put
Right or Call Right is exercised and a multiplier of 12.5; and

(d) require that closing of the Put and Call Rights, if exercised, must occur on
the last day of the calendar year in which exercised.

3. Distributions. The operating agreements for FARES (the “Operating
Agreements”) shall be amended and restated, among other things, to:

(a) cause cash distributions to be made quarterly, to the extent permitted by
law, in respect of each member’s income tax obligations in an aggregate amount
equal to 40% of the net profits of FARES (after subtracting from net profits
FARES’ equity in the earnings, if any, of First Advantage Corporation and after
subtracting the net profits of First American CoreLogic, Inc., plus any
dividends paid by First Advantage Corporation and First American CoreLogic, Inc.
to FARES) in each case for the quarterly period for which such payment of taxes
is being made (“Tax Distributions”); and

(b) cause the existing distribution provisions to continue through December 31,
2009 and, commencing with the quarter beginning January 1, 2010, cause fixed
aggregate cash distributions of $21,056,000 (“Quarterly Cash Distributions”) to
be made, to the extent permitted by law and in addition to Tax Distributions, to
the FARES members (in accordance with their respective percentage interests) for
each quarterly period ending on or prior to December 31, 2010.

If neither the Put Right nor the Call Right has been exercised by December 31,
2010, Experian and First American shall promptly following such date negotiate
in good faith to amend the



--------------------------------------------------------------------------------

Experian Information Solutions, Inc.

October 28, 2009

Page 3

distribution provisions of the Operating Agreements to determine the formula or
method by which distributions over and above Tax Distributions will be made by
FARES (it being understood and agreed that it is the intent of Experian and
First American that FARES makes distributions of its cash flow in excess of its
working capital needs and other cash needs, including, without limitation,
adequate reserves for reasonable future contingencies and acquisitions, based
upon an agreed formula or method of determination).

4. Governance. The Operating Agreements shall be amended and restated, among
other things, to:

(a) modify Experian’s major decisions governance rights as follows:

(i) the threshold of $5,000,000 for the major decision regarding acquisitions
shall be increased to $15,000,000 and the “cash down” acquisition major decision
shall be eliminated;

(ii) the threshold of $1,250,000 for major decision regarding loans and
investments shall be increased to $5,000,000;

(iii) the threshold of $5,000,000 for the major decision regarding sale,
transfer or other disposition of assets shall be increased to $15,000,000; and

(iv) the threshold for the major decision relating to any transaction between
FARES, on the one hand, and FAFCO or its affiliates, on the other hand,
involving estimated consideration paid to or by FARES in excess of $25,000 over
any twelve-month period shall be increased to $2,000,000 and such transactions
shall be subject to the requirements that such transactions be on an arm’s
length basis and economically balanced; FARES shall provide Experian with a
statement that summarizes such transactions on a quarterly basis;

(b) permit FAREISI to amend the Operating Agreements in its sole discretion from
and after the exercise of the Put Right or the Call Right; provided, however,
such amendments shall not (i) affect Experian’s right to receive distributions
from FARES (including, without limitation, the right to receive 20% of the
Quarterly Cash Distributions prior to December 31, 2010) for periods prior to
the closing of the Put Right or Call Right, as the case may be, (ii) amend the
liabilities or obligations (including, without limitation, allocations but
excluding tax liabilities to the extent compensated for by tax distributions) of
Experian on a net basis from those existing in the Operating Agreements
immediately prior to the exercise of the Put Right or the Call Right; or
(iii) amend the Operating Agreements to create new liabilities or obligations
(excluding tax liabilities to the extent compensated for by tax distributions)
for Experian on a net basis;

(c) eliminate any requirement that Experian make a capital contribution to
maintain its percentage interest in FARES prior to December 31, 2010; and



--------------------------------------------------------------------------------

Experian Information Solutions, Inc.

October 28, 2009

Page 4

(d) eliminate the Company Development Opportunity provision from and after the
exercise of the Put Right or the Call Right.

5. Management Services Fees. The Contribution Agreement for FARES shall be
amended and restated, among other things, to:

(a) continue to pay the current management services fee payable to First
American through December 31, 2009 and modify such management services fee so
that commencing with the quarter beginning January 1, 2010, First American will
receive a fixed quarterly management services fee of $1,972,000, payable in cash
by FARES, for quarterly periods ending on or prior to December 31, 2010; and

(b) continue to pay the current management services fee payable to Experian
through December 31, 2009 and modify such management services fee so that
commencing with the quarter beginning January 1, 2010, Experian will receive a
fixed quarterly management services fee of $493,000, payable in cash by FARES,
for quarterly periods ending on or prior to December 31, 2010.

If neither the Put Right nor the Call Right has been exercised by December 31,
2010, Experian and First American shall promptly following such date negotiate
in good faith to amend the management services fee provisions of the
Contribution Agreement to determine the formula or method by which management
services fee payments will be made by FARES.

6. Conditions. The transactions described in paragraphs 1, 2, 3, 4 and 5 above
(collectively, the “Transactions”) are subject, among other conditions, to final
board approval by both parties, which approval, the parties acknowledge, can be
withheld in the sole and unfettered discretion of each such board, and receipt
of consents.

BINDING PROVISIONS

Upon acceptance by Experian of this letter agreement, which acceptance shall be
evidenced by Experian’s execution and delivery of an acknowledgement counterpart
of this letter agreement, the following lettered paragraphs of this letter
agreement (collectively, the “Binding Provisions”) will constitute the legally
binding and enforceable agreement of Experian and First American (in recognition
of the significant costs to be borne by Experian and First American in pursuing
the proposed Transactions and in consideration of their mutual undertakings as
to the matters described herein).

A. Certain Fees. Whether or not the parties execute and deliver Definitive
Agreements, each of the parties hereto will pay the fees and expenses of its
respective counsel and other advisors and the other expenses incident to the
negotiation, execution and delivery of this letter agreement and the Definitive
Agreements and consummation of the transactions contemplated hereby and thereby.

B. Confidentiality and Publicity. Except as and to the extent required by law,
without the prior written consent of the other party, neither Experian nor First
American shall, directly or



--------------------------------------------------------------------------------

Experian Information Solutions, Inc.

October 28, 2009

Page 5

indirectly, make any public comments, statement or communication with respect
to, or otherwise disclose or permit the disclosure of the existence of
discussions regarding the proposed Transactions. Notwithstanding the foregoing,
(i) Experian acknowledges and agrees that First American may disclose this
letter agreement (A) by means of a filing on Form 8-K with the Securities and
Exchange Commission (or other similar form) and/or by including a copy of this
letter and related disclosure in its reports on Form 10-Q or Form 10-K as filed
with the Securities and Exchange Commission; (B) by means of a press release
summarizing the terms of this letter agreement; and (C) in its earnings release
and earnings call; provided that First American shall provide Experian with a
copy of any such disclosure at least 24 hours before such disclosure is filed
with the Securities and Exchange Commission or is released to the press or
discussed on an earnings call; and (ii) First American acknowledges and agrees
that Experian may disclose this letter agreement by means of a press release
summarizing the terms of this letter agreement; provided that Experian will
provide First American with a copy of any such disclosure at least 24 hours
before it is released.

C. Miscellaneous. Either party may terminate this letter agreement at any time
by providing the other party with written notice of such termination provided
that the Binding Provisions of lettered paragraphs A and B above shall survive
any such termination. This letter agreement will be governed by and construed
and enforced in accordance with the laws of the State of California, excluding
all choice of law and conflicts of law rules thereof. This letter agreement may
be executed by facsimile and may be executed contemporaneously in two or more
identical counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. The parties may
amend, modify or supplement this letter agreement at any time, but only by a
written instrument duly executed by each of the parties to this letter
agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

If the foregoing reflects our mutual understanding and agreement, kindly so
indicate by signing a counterpart in the place indicated below and returning
your executed signature page to our General Counsel.

 

Very truly yours, THE FIRST AMERICAN CORPORATION By:   /s/ Kenneth D. DeGiorgio
Name:   Kenneth D. DeGiorgio Title:   Senior Vice President and General Counsel

 

ACKNOWLEDGED, AGREED AND ACCEPTED EXPERIAN INFORMATION SOLUTIONS, INC. By:   /s/
Scott Leslie Name:   Scott Leslie Title:   Secretary